ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: On September 22, 2004, police arrested respondent for possession of mar-juana, as a Class D felony. A search of respondent's residence disclosed two mariJuana plants, a hydroponics unit, a receipt for a grow light and remnants of a mariJuana plant in respondent's garbage disposal. The marijuana found exceeded 30 grams. On December 18, 2004, respondent pled guilty to possession as a Class A misdemeanor and received 365 days in jail with all but time served suspended, plus one year unsupervised probation.
Violations: Ind. Professional Conduct Rule 8.4(b), which prohibits a lawyer from committing a eriminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects.
Discipline: Public Reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. In mitigation we note respondent's remorse, cooperation with the Commission, lack of disciplinary action since his admission in 1970 and completion of intensive substance abuse counseling and therapy. Therefore, we publicly reprimand respondent for his misconduct. Costs of this proceeding are assessed against the respondent. The Court further finds that with the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
SHEPARD, C.J. and SULLIVAN, BOEHM and RUCKER, JJ., concur.